U.S. SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 of FORM 20-F/A (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-29336 ATNA RESOURCES LTD. (Exact name of registrant as specified in its charter) Province of British Columbia (Canada) (Jurisdiction of incorporation or organization) 510 - 510 Burrard Street Vancouver, British Columbia V6C 3A8 Canada (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares Without Par Value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None I Indicate the number of outstanding shares of each of the Registrant's classes of capital or common stock as of the close of the period covered by the annual report: Title of Each Class Issued and Outstanding as at March 16, 2007 Common Shares without par value 64,376,838 Preferred Shares without par value Nil Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[ X ] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [] Yes[ X } No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports) , and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[] No Indicate by check mark which financial statements item the registrant has elected to follow: [ X ] Item 17[] Item 18 If this report is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934): [] Yes[ X ] No Indicate by check mark whether the registrant is a large accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer II Explanatory Notes:Atna Resources Ltd. (the “Registrant”) is a Canadian issuer eligible to file its Annual Report pursuant to Section 13 of the Securities Exchange Act of 1934 (the “1934 Act”) on Form 20-F.The Registrant is a “foreign private issuer” as defined in Rule 3b-4 under the 1934 Act and in Rule 405 under the Securities Act of 1933.Equity securities of the Registrant are accordingly exempt from Sections 14(a), 14(b), 14(c), 14(f) and 16 of the 1934 Act pursuant to Rule 3a12-3. The Registrant is filing this Amendment No. 1 to its Annual Report on Form 20-F/A for the year ended December 31, 2006 (“Original Filing”) for the following purposes: · To amend the disclosure in ITEM 5.D - Trend Information; · To number the pages of the financial statements; to amend Note 12 of the Financial Statements to include the Canadian/U.S. GAAP cash flow statement reconciliation; to correct an inconsistency between the 2006 “Closing deficit under Canadian GAAP” with the corresponding amount presented on the face of the balance sheet; and, to correct a compilation error that was found in Item (b) Operations; · To replace Exhibit 12.1 - Officers’ Certifications, with corrected certifications; · To add the following cautionary language to the Registrant’s web site with regards to disclosure about adjacent or other properties on which the Registrant has no right to explore or mine: “This web site contains information about adjacent properties on which we have no right to explore or mine.We advise U.S. investors that the SEC’s mining guidelines strictly prohibit information of this type in documents filed with the SEC.U.S. investors are cautioned that mineral deposits on adjacent properties are not indicative of mineral deposits on our properties.” · To insert small scale maps in ITEM 4.D - Property, Plant and Equipment, to show the location and access of the Registrant’s significant mineral properties; and, to amend reported results of sampling and chemical analysis to comply with the guidance provided for preparing meaningful disclosure about mineralization of existing or potential economic significance on the Registrant’s properties; and · To remove all references in ITEM 4.D - Property, Plant and Equipment, History and Previous Exploration, to mines, adjacent or other properties, deposits, occurrences or exploration activities conducted by other companies that are unrelated and do not pertain to the Registrant’s property interests. This Amendment does not amend or restate any information contained in the Original Filing other than as noted in the Explanatory Notes.This Amendment does not purport to update any recent events or developments to the date of the Original Filing. III TABLE OF CONTENTS PART I 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 5 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 22 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 27 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 37 ITEM 8. FINANCIAL INFORMATION 38 ITEM 9. THE OFFERING AND LISTING 39 ITEM 10. ADDITIONAL INFORMATION 40 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 51 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 51 PART II 51 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 51 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 51 ITEM 15. CONTROLS AND PROCEDURES 53 ITEM 16. AUDIT COMMITTEE FINANCIAL EXPERT AND CODE OF ETHICS 53 PART III 55 ITEM 17. FINANCIAL STATEMENTS 55 ITEM 18. FINANCIAL STATEMENTS 55 ITEM 19. EXHIBITS 55 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F included herein contain forward-looking statements concerning the Company’s Nevada projects including the Jarbidge, Pinson, Beowawe, and other projects located in the United States, Canada and Chile.These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects”, “is expected”, “anticipates”, “plans”, “projects”, “estimates”, “assumes”, “intends” “strategy”, “goals”, “objectives”, “potential” or variations thereof or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be “forward-looking statements.”
